Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 12/13/2021. Claims 2 and 8 are canceled. Claims 1, 7, and 13 are amended. Claims 1, 3-7, and 9-17 are pending examination.
	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, and 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 13, and 1 is/are drawn to method (i.e., a process), and claim(s) 7 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 13, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1, 3-7, and 9-17 are directed to receiving a ride request from a user with a request specifying information about a trip and selecting a direct dispatch pairing mode. Specifically, the claims recite receiving a direct dispatch ride request from a user, the direct dispatch ride request specifying information about a trip; receiving an input animation from the user, the input animation acquired by the user from a driver selected by the user; identifying the driver associated with the input animation; transmitting the direct dispatch ride request to the identified driver; and responsive to receiving a notification of acceptance of the direct dispatch ride request from the driver, matching the driver and the user for the trip specified in the direct dispatch ride request, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as transport service system, user device, diver device, non-transitory computer-readable storage medium, processors merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the transport service system, user device, diver device, non-transitory computer-readable storage medium, processors perform(s) the steps or functions of receiving a direct dispatch ride request from a user, the direct dispatch ride request specifying information about a trip; receiving an input animation from the user, the input animation acquired by the user from a driver selected by the user; identifying the driver associated with the input animation; transmitting the direct dispatch ride request to the identified driver; and responsive to receiving a notification of acceptance of the direct dispatch ride request from the driver, matching the driver and the user for the trip specified in the direct dispatch ride request. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a transport service system, user device, diver device, non-transitory computer-readable storage medium, processors to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving a ride request from a user with a request specifying information about a trip and selecting a direct dispatch pairing mode. As discussed above, taking the claim elements separately, the transport service system, user device, diver device, non-transitory computer-readable storage medium, processors perform(s) the steps or functions of receiving a direct dispatch ride request from a user, the direct dispatch ride request specifying information about a trip; receiving an input animation from the user, the input animation acquired by the user from a driver selected by the user; identifying the driver associated with the input animation; transmitting the direct dispatch ride request to the identified driver; and responsive to receiving a notification of acceptance of the direct dispatch ride request from the driver, matching the driver and the user for the trip specified in the direct dispatch ride request. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving a ride request from a user with a request specifying information about a trip and selecting a direct dispatch pairing mode. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea 
As for dependent claims 3-6, and 9-12, and 14-17 further describe the abstract idea of receiving a ride request from a user with a request specifying information about a trip and selecting a direct dispatch pairing mode. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crilley, (U.S. Patent Application Publication No. 20160378303) in view of Ferrone, (U.S. Patent Application Publication No. 20190232860).
	As to Claim 1, Crilley teaches a method comprising: receiving, at a transport service system, a direct dispatch ride request from a user device (abstract: A mobile device for hailing a taxi cab), the direct dispatch ride request specifying information about a trip; (0025: receive information from the stand-alone receiving, at the transport service system, an input animation from the user device (0004: display a selectable graphic on the GUI display, (b) receive a second input from a user selecting the selectable graphic), the input animation acquired by the user device from a driver device (0025: a picture or image representative of the driver) selected by the user (0024: the user selects an alert siren graphic in screenshot 210); (Fig. 2 and 3 “Shapes that are selected by the user to be show on a drivers dash or display), (0024: FIG. 2, the user selects an alert siren graphic in screenshot 210. Screenshots 220, 230, and 240 are animation graphics that are displayed on the mobile device 130, via the application 117, in response to the user's selection of the animation graphic icon in screenshot),transmitting, by the transport service system, the direct dispatch ride request to the identified driver device; and (0021: a taxi cab may be any vehicle for hire (e.g., a traditional taxi, a bus, an Uber vehicle, a Lyft vehicle, a Haxi vehicle, a Sidecar vehicle, etc.). Screenshot 210 depicts an example embodiment of an application 117 for hailing a taxi cab as displayed on a touchscreen mobile device 130. In the example embodiment, the application 117 provides a series of selectable icons representing animation graphics for hailing a taxi cab),responsive to receiving a notification of acceptance of the direct dispatch ride request from the driver device, matching the driver device and the user device for the trip specified in the direct dispatch ride request; (0022: the animation graphic may be a flashing color or a colored siren. In an example embodiment, a color of the animation graphic matches the color of a taxi cab that the user is attempting to hail (e.g., 
Crilley does not teach identifying the driver device associated with the input animation.
However Ferrone teaches identifying the driver device associated with the input animation; (abstract: providing a visible display on a taxi vehicle in a conspicuously visible location. The display is configured for real time selective displaying changeable unique visual identification signals. The method includes selecting a specific visual identification signal by the smartphone application for a given customer, driver and vehicle for a specific use and sending this visual identification signal to the customer and to the driver via the smartphone application, wherein the visual identification signal is selectively viewable by the customer and displayed on the customer's smartphone; and displaying the visual identification signal on the display at least at a time when the vehicle is in proximity to the customer), and (0014: Displaying the visual identification signal on the display at least at a time when the vehicle is in proximity to the customer.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crilley to include identifying the driver device associated with the input animation of Ferrone. Motivation to do so comes from the knowledge well known in the art that identifying the driver device associated with the input animation would make the process more identifiable by the rider would therefore make the method/system more safer.

As to Claim 3, Crilley and Ferrone teach the method of claim 1.
Crilley further teaches wherein the input animation is an animated sequence of colors, a QR code, or sticker; (0022: the animation graphic may be a flashing color or a colored siren).

As to Claim 4, Crilley and Ferrone teach the method of claim 1.
Crilley further teaches wherein the input animation is visual or video data representing an object that is scanned by a camera of the user device; (0021: the application 117 may allow a user of the mobile device 130 to upload a video, image, or animation image file to be accessed by the application 117 by, for example, selecting an icon to “Upload Graphic.” In an example embodiment, the application 117 may allow a user to customize a graphic by, for example, selecting an icon to “Customize Graphic.” Customizations may include selecting a color or including text such as a taxi cab number or identifier), and (0019:  transfer of data into the mobile device 130 via an input device such… camera).

As to Claim 6, Crilley and Ferrone teach the method of claim 1.
Crilley further teaches wherein the direct dispatch ride request specifies information including a current location associated with a user of the user device and a destination location; (0025: taxi hailing application that displays a map of the user's location… receive information… the destination of location or address).

	As to Claim 7, Crilley teaches a non-transitory computer-readable storage medium storing computer program instructions executable by one or more processors to perform operations comprising:receiving a direct dispatch ride request from a user device (abstract: A mobile device for hailing a taxi cab), the direct dispatch ride request specifying information about a trip; (0025: receive information from the stand-alone application… the destination of location or address), (0021: the destination location or address), (0023: the destination location or address),receiving an input animation from the user device (0004: display a selectable graphic on the GUI display, (b) receive a second input from a user selecting the selectable graphic), the input animation acquired by the user device from a driver device (0025: a picture or image representative of the driver) selected by the user (0024: the user selects an alert siren graphic in screenshot 210); (Fig. 2 and 3 “Shapes that are selected by the user to be show on a drivers dash or display), (0024: FIG. 2, the user selects an alert siren graphic in screenshot 210. Screenshots 220, 230, and 240 are animation graphics that are displayed on the mobile device 130, via the application 117, in response to the user's selection of the animation graphic icon in screenshot),transmitting the direct dispatch ride request to the identified driver device; and (0021: a taxi cab may be any vehicle for hire (e.g., a traditional taxi, a bus, an Uber vehicle, a Lyft vehicle, a Haxi vehicle, a Sidecar vehicle, etc.). Screenshot 210 depicts an example embodiment of an application 117 for hailing a taxi cab as displayed on a touchscreen mobile device 130. In the responsive to receiving a notification of acceptance of the direct dispatch ride request from the driver device, matching the driver device and the user device for the trip specified in the direct dispatch ride request; (0022: the animation graphic may be a flashing color or a colored siren. In an example embodiment, a color of the animation graphic matches the color of a taxi cab that the user is attempting to hail (e.g., yellow, amber, blue, brown, etc.). For example, the animation graphic may be a yellow siren or a blinking yellow screen (e.g., the entire GUI flashing the color yellow on and off). In an embodiment the animation graphic occupies anywhere from 0-100% of the GUI display. In an example embodiment, the animation graphic occupies at least 50%, 75%, or 100% of the GUI display. In an example embodiment, the application 117 displays options to the user to select a customizable size for the animation graphic. For example, the width of the graphic, speed of movement, duty cycle, color (two or more colors may be used), etc. may be customized).
Crilley does not teach identifying the driver device associated with the input animation.
However Ferrone teaches identifying the driver device associated with the input animation; (abstract: providing a visible display on a taxi vehicle in a conspicuously visible location. The display is configured for real time selective displaying changeable unique visual identification signals. The method includes selecting a specific visual identification signal by the smartphone application for a given customer, driver and vehicle for a specific use and sending this visual identification signal to the customer and to the driver via the smartphone application, wherein the visual identification signal is selectively viewable by the customer and displayed identifying the driver device associated with the input animation of Ferrone. Motivation to do so comes from the knowledge well known in the art that identifying the driver device associated with the input animation would make the process more identifiable by the rider would therefore make the method/system more safer.

As to Claim 9, Crilley and Ferrone teach the computer-readable storage medium of claim 7.
Crilley further teaches wherein the input animation is an animated sequence of colors, a QR code, or sticker; (0022: the animation graphic may be a flashing color or a colored siren).

As to Claim 10, Crilley and Ferrone teach the computer-readable storage medium of claim 7.
Crilley further teaches wherein the input animation is visual or video data representing an object that is scanned by a camera of the user device; (0021: the application 117 may allow a user of the mobile device 130 to upload a video, image, or animation image file to be accessed by the application 117 by, for example, selecting an icon to “Upload Graphic.” In an example embodiment, the application 117 may allow a user to customize a graphic by, for example, selecting an icon to “Customize Graphic.” Customizations may include selecting a color or 

As to Claim 12, Crilley and Ferrone teach the computer-readable storage medium of claim 7.
Crilley further teaches wherein the direct dispatch ride request specifies information including a current location associated with a user of the user device and a destination location; (0025: taxi hailing application that displays a map of the user's location… receive information… the destination of location or address).

Claim(s) 5, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crilley, (U.S. Patent Application Publication No. 20160378303) in view of Ferrone, (U.S. Patent Application Publication No. 20190232860) in view of Bradley et al., (U.S. Patent Application Publication No. 20160332535).

As to Claim 5, Crilley and Ferrone teach the method of claim 1.
Crilley and Ferrone do not teach wherein the driver device is a component of an autonomous vehicle.
However Bradley teaches wherein the driver device is a component of an autonomous vehicle; (0053: one or more components of the system 100 can be implemented as part of the service arrangement system 190 or as part of another remote system (e.g., remote from the autonomous vehicle or the driver device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crilley to include wherein the driver device is a component of an autonomous vehicle of Ferrone. Motivation to do so comes from the knowledge well known in the art that wherein the driver device is a component of an autonomous vehicle would make the process more efficient.

As to Claim 11, Crilley and Ferrone teach the computer-readable storage medium of claim 7.
Crilley and Ferrone do not teach wherein the input animation is uniquely associated with a particular driver device.
However Bradley teaches wherein the input animation is uniquely associated with a particular driver device; (0053: one or more components of the system 100 can be implemented as part of the service arrangement system 190 or as part of another remote system (e.g., remote from the autonomous vehicle or the driver device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crilley to include wherein the input animation is uniquely associated with a particular driver device of Ferrone. Motivation to do so comes from the knowledge well known in the art that wherein the input animation is uniquely associated with a particular driver device would make the process more efficient.

As to Claim 16, Crilley and Ferrone teach the method of claim 13.
Crilley and Ferrone do not teach wherein the input animation is uniquely associated with a particular autonomous vehicle.
However Bradley teaches wherein the input animation is uniquely associated with a particular autonomous vehicle; (0053: one or more components of the system 100 can be implemented as part of the service arrangement system 190 or as part of another remote system (e.g., remote from the autonomous vehicle or the driver device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crilley to include wherein the input animation is uniquely associated with a particular autonomous vehicle of Ferrone. Motivation to do so comes from the knowledge well known in the art that wherein the input animation is uniquely associated with a particular autonomous vehicle would make the process more efficient.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crilley, (U.S. Patent Application Publication No. 20160378303).

Regarding Claim 13, Crilley teaches a method comprising: transmitting, by an autonomous vehicle, an input animation uniquely identifying the vehicle within a transportation service system; (0021: a taxi cab may be any vehicle for hire (e.g., a traditional taxi, a bus, an Uber vehicle, a Lyft vehicle, a Haxi vehicle, a Sidecar vehicle, etc.). Screenshot 210 depicts an example embodiment of an application 117 for hailing a taxi cab as displayed on a touchscreen mobile device 130. In the example embodiment, the application 117 provides a series of selectable icons representing animation graphics for hailing a taxi cab),receiving, by the autonomous vehicle from the transport service system, a direct dispatch ride request (abstract: A mobile device for hailing a taxi cab),  the direct dispatch ride request specifying information about a trip, (0025: receive information from the stand-alone application… the destination of location or address), (0021: the destination location or address), (0023: the destination location or address), the information including indicia of a user device (0004: display a selectable graphic on the GUI display, (b) receive a second input from a user selecting the selectable graphic), at which the input animation was received (0025: a picture or image representative of the driver), wherein the autonomous vehicle is selected by a user associated with the user device (0024: the user selects an alert siren graphic in screenshot 210); (Fig. 2 and 3 “Shapes that are selected by the user to be show on a drivers dash or display), (0024: FIG. 2, the user selects an alert siren graphic in screenshot 210. Screenshots 220, 230, and 240 are animation graphics that are displayed on the mobile device 130, via the application 117, in response to the user's selection of the animation graphic icon in screenshot), providing, by the autonomous vehicle to the transport service system, an acceptance of the direct dispatch ride request, the transport service system matching the autonomous vehicle and the user device in response to receiving the acceptance; and(0021: a taxi cab may be any vehicle for hire (e.g., a traditional taxi, a bus, an Uber vehicle, a Lyft vehicle, a Haxi vehicle, a Sidecar vehicle, etc.). Screenshot 210 depicts an example embodiment of an application 117 for hailing a taxi cab as displayed on a touchscreen mobile device 130. In the example embodiment, the application 117 provides a series of selectable icons representing animation graphics for hailing a taxi cab),providing, by the autonomous vehicle to a user of the indicated user device, the trip according to the specified information; (0022: the animation graphic may be a flashing color or a colored siren. In an example embodiment, a color of the animation graphic matches the color of a taxi cab that the user is attempting to hail (e.g., yellow, amber, blue, brown, etc.). For example, the animation graphic may be a yellow siren or a blinking yellow screen (e.g., the entire GUI flashing the color yellow on and off). In an embodiment the animation graphic occupies anywhere from 0-100% of the GUI display. In an example embodiment, the animation graphic occupies at least 50%, 75%, or 100% of the GUI display. In an example embodiment, the application 117 displays options to the user to select a customizable size for the animation graphic. For example, the width of the graphic, speed of movement, duty cycle, color (two or more colors may be used), etc. may be customized).

Regarding Claim 14, Crilley teaches the method of claim 13, wherein the input animation is an animated sequence of colors, a QR code, or sticker; (0022: the animation graphic may be a flashing color or a colored siren).

Regarding Claim 15, Crilley teaches the method of claim 13, wherein the input animation is visual or video data representing an object that is scanned by a camera of the user device; (0021: the application 117 may allow a user of the mobile device 130 to upload a video, image, or animation image file to be accessed by the application 117 by, for example, selecting an icon to “Upload Graphic.” In an example embodiment, the application 117 may allow a user to customize a graphic by, for example, selecting an icon to “Customize Graphic.” Customizations may include selecting a color or including text such as a taxi cab number or identifier), and (0019:  transfer of data into the mobile device 130 via an input device such… camera).

Regarding Claim 17, Crilley teaches the method of claim 13, wherein the direct dispatch ride request specifies information including a current location associated with a user of the user device and a destination location; (0025: taxi hailing application that displays a map of the user's location… receive information… the destination of location or address).		
	
	
NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Uber, Enabling Seamless Pickups through Color Coding, 2015” describes “We’ve provided some of our local driver partners with SPOT devices that are attached to their car windshields. When a rider requests a trip and is matched with a SPOT-enabled driver, the rider will be asked to select a color in the app while waiting. The rider can even light up their phone screen by pressing and holding on the color to help the driver quickly identify them. When the driver arrives, the SPOT device on his or her windshield will glow in the rider’s chosen color. SPOT is the latest experiment in our ongoing effort to make Uber pickups as seamless as possible. When riders and drivers can easily find each other, we’re able to trim down wait times, which is a win for everyone. We hope you’ll have a chance to experience SPOT in the coming weeks.”.

	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20170115125A1 teaches similar invention which describes When a vehicle is assigned to meet with a customer at a meeting location, as when the customer orders a ride and the taxi, ride-sharing operator, or autonomous vehicle is dispatched, the difficulty of identifying the assigned vehicle among many vehicles or the customer among many people, is solved by providing a code, unique to the meeting at the meeting location. A light signal based on the code is emitted by a first device (of the vehicle or the customer) and distinguished, based on the code, by a second device, whereby the location of the first device is determined and can be displayed or otherwise used for navigating to the other.

	

Response to Arguments
7.	Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of receiving a ride request from a user with a request specifying information about a trip and selecting a direct dispatch pairing mode which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to receiving a ride request from a user with a request specifying information about a trip and selecting a direct dispatch pairing mode does not add technical improvement to the abstract idea. The recitations to “transport service system, user device, diver device” perform(s) the steps or functions of receiving a direct dispatch ride request from a user, the direct dispatch ride request specifying information about a trip; receiving an input animation from the user, the input animation acquired by the user from a driver selected by the user; identifying the driver associated with the input animation; transmitting the direct dispatch ride request to the identified driver; and responsive to receiving a notification of acceptance of the direct dispatch ride request from the driver, matching the driver and the user for the trip specified in the direct dispatch ride 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial transport service system, user device, diver device, non-transitory computer-readable storage medium, processors because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to receiving a ride request from a user with a request specifying information about a trip and selecting a direct dispatch pairing mode does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “transport service system, user device, diver device” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621